UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-6603


FRED CARSWELL, III,

                    Petitioner - Appellant,

             v.

G. RAMIREZ, Warden FCI Williamsburg,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Bruce H. Hendricks, District Judge. (4:17-cv-01231-BHH)


Submitted: July 26, 2018                                          Decided: July 31, 2018


Before GREGORY, Chief Judge, and FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fred Carswell, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Fred Carswell, III a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2012) petition. We have reviewed the record and find no reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by

the district court. Carswell v. Ramirez, No. 4:17-cv-01231-BHH (D.S.C. May 15, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            AFFIRMED




                                           2